DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements (IDS)
The information disclosure statements submitted on June 04, 2019 and August 28, 2020 were filed and submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 17 recite the limitation "The lithium ion battery according to claim 1" (with underlines added) as the preamble of the claims.  There is insufficient antecedent basis for “the lithium ion battery” as claim 1 does not recite such lithium ion battery. For the purposes of this office action, claims 15 and 17 have been interpreted as requiring a lithium ion battery. Appropriate action is required.  Applicant could overcome this rejection by amending claims 15 and 17 to depend on claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (CN 105428556B), hereinafter referred to as Xu.
Regarding claim 1, Xu discloses an aluminum laminated packaging film (“flexible packaging film” [0027]), comprising:
an aluminum layer (“aluminum foil layer” [0027], “3” Fig. 1),
a graphene layer (“physical barrier layer” [0027], “5” Fig. 1), and
a sealing layer (“thermoplastic resin film layer” [0027], “7” Fig.1) in sequence (“sequentially” [0027], Fig. 1).
Regarding claim 2
Regarding claim 3, Xu discloses all of the limitations for the aluminum laminated packaging film as set forth in claim 2, and wherein the graphene layer (“physical barrier layer” [0012]) has a thickness of 2 µm to 8 µm (“3-5 µm” [0012]).
Regarding claim 6, Xu discloses all of the limitations for the aluminum laminated packaging film as set forth in claim 1, and wherein the graphene monolayer ratio in the graphene layer is 30 wt% or more (“graphene oxide microplates with… an oxygen content of 40 to 45 wt%” [0066], which corresponds to a carbon/graphene content of 43 to 50 wt%).
Regarding claim 10, Xu discloses a lithium ion battery (“lithium-ion batteries” [0004]), comprising the aluminum laminated packaging film as set forth in claim 1 above.
Regarding claim 11, Xu discloses all of the limitations for the lithium ion battery as set forth in claim 10 above, and wherein the graphene layer has a thickness of 0.5 µm to 10 µm (“3-5 µm” [0012]).
Regarding claim 12, Xu discloses all of the limitations for the lithium ion battery as set forth in claim 11 above, and wherein the graphene layer has a thickness of 2 µm to 8 µm (“3-5 µm” [0012]).
Regarding claim 15, Xu discloses all of the limitations for the lithium ion battery as set forth in claim 10 above, and wherein the graphene monolayer ratio in the graphene layer is 30 wt% or more (“graphene oxide microplates with… an oxygen content of 40 to 45 wt%” [0066], which corresponds to a carbon/graphene content of 43 to 50 wt%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105428556B) as applied to claims 1 and 10 above, and further in view of Omura et al (JP 2000268783A). Hereinafter referred to as Omura.
Regarding claim 4, Xu discloses an aluminum laminated packaging film (“flexible packaging film” [0027]), comprising:
an aluminum layer (“aluminum foil layer” [0027], “3” Fig. 1),
a graphene layer (“physical barrier layer” [0027], “5” Fig. 1), and

Xu discloses that the graphene layer comprises of 0.1-1 wt% graphene (“graphene microchip” [0008]), but does not disclose that the graphene layer comprises of a graphene content of from 1 wt% to 10 wt%.
	However, Omura discloses a packaging film (“surface-treated steel plate for a battery case” [0028]) that has a graphene content (“by weight with respect to graphite” [0025]) preferably of 1 to 10 wt% ([0025]) in the graphene layer (“plating solution” [0025]). Omura teaches that this range is sufficient enough to improve the contact property of the packaging film ([0025] third sentence), and achieve optimal fluidity of the graphene layer in its dispersed state ([0025] third sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene content range of Xu by increasing it so that it ranges from 1 wt% to 10 wt% in view of Omura in order to achieve a graphene layer with optimal fluidity during its dispersed state, and with improved contact property for the packaging film.

Regarding claim 5, Xu discloses all of the limitations for the aluminum laminated packaging film as set forth in claim 4 above. Xu does not disclose that the graphene content in the graphene layer is from 2 wt% to 8 wt%.
However, Omura discloses a packaging film (“surface-treated steel plate for a battery case” [0028]) that has a graphene content (“by weight with respect to graphite” [0025]) preferably of 1 to 10 wt% ([0025]) in the graphene layer (“plating solution” [0025]). MPEP 2144.05, Section I, third paragraph, states that when a prior art reference discloses a range 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene content range of Xu by selecting a narrower range that lies within a broader range of prior art  such as within the 1 wt% to 10 wt% range of Omura.

Regarding claim 13, Xu discloses all of the limitations for the lithium ion battery as set forth in claim 10 above, and that the graphene layer comprises of 0.1-1 wt% graphene (“graphene microchip” [0008]). Xu does not disclose that the graphene layer comprises of a graphene content of from 1 wt% to 10 wt%.
	However, Omura discloses a packaging film (“surface-treated steel plate for a battery case” [0028]) that has a graphene content (“by weight with respect to graphite” [0025]) preferably of 1 to 10 wt% ([0025]) in the graphene layer (“plating solution” [0025]). Omura teaches that this range is sufficient enough to improve the contact property of the packaging film ([0025] third sentence), and achieve optimal fluidity of the graphene layer in its dispersed state ([0025] third sentence).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene content range of Xu by increasing it so that it ranges from 1 wt% to 10 wt% in view of Omura in order to achieve a graphene layer with optimal fluidity during its dispersed state, and with improved contact property for the packaging film.

Regarding claim 14, Xu discloses all of the limitations for the lithium ion battery as set forth in claim 13 above, but does not disclose that the graphene content in the graphene layer is from 2 wt% to 8 wt%.
However, Omura discloses a packaging film (“surface-treated steel plate for a battery case” [0028]) that has a graphene content (“by weight with respect to graphite” [0025]) preferably of 1 to 10 wt% ([0025]) in the graphene layer (“plating solution” [0025]). MPEP 2144.05, Section I, third paragraph, states that when a prior art reference discloses a range encompassing a somewhat narrower claimed range, the encompassing range of the prior art is sufficient to establish a case of obviousness.  
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene content range of Xu by selecting a narrower range that lies within a broader range of prior art such as within the 1 wt% to 10 wt% range of Omura.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105428556B) as applied to claims 6 and 15 above, and further in view of Zhamu et al (US 20140147648), which will hereinafter be referred to as Zhamu.
Regarding claim 7, Xu discloses all of the limitations for the aluminum laminated packaging film as set forth in claim 6 above. Xu does not disclose that the graphene monolayer ratio in the graphene layer is 60 wt% or more.
However, Zhamu discloses a graphene monolayer (“unitary graphene layer” [0127]), which is produced from a graphene oxide gel ([0128] first line) having an oxygen content of no less than 20 wt% ([0128] sixth line), corresponding to a carbon/graphene monolayer ratio of no less than 75 wt%. Zhamu teaches that upon casting (thermally treating) the graphene oxide gel 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene monolayer ratio of the graphene layer of Xu in view of Zhamu by increasing the ratio range to 60 wt% or more. Doing so would enable the skilled artisan to achieve a graphene layer that can be used as a thermally conductive laminate, and is capable of adhering to the aluminum layer from its high cohesive strength after thermal treatment.

Regarding claim 16, Xu discloses all of the limitations for the lithium ion battery as set forth in claim 15 above, but does not disclose that the graphene monolayer ratio in the graphene layer is 60 wt% or more.
However, Zhamu discloses a graphene monolayer (“unitary graphene layer” [0127]), which is produced from a graphene oxide gel ([0128] first line) having an oxygen content of no less than 20 wt% ([0128] sixth line), corresponding to a carbon/graphene monolayer ratio of no less than 75 wt%. Zhamu teaches that upon casting (thermally treating) the graphene oxide gel on a glass surface, a unitary graphene entity is achieved that can be implemented as a thermally conductive laminate ([0141]). Zhamu additionally teaches that the casting resulted in exceptional cohesive strength with a graphitic foil ([0142]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene monolayer ratio of the graphene layer of Xu in view of Zhamu by increasing the ratio range to 60 wt% or more. Doing so would enable the skilled artisan to achieve a graphene .

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105428556B) as applied to claim 1, 6, 10, and 15, respectively above, and further in view of Hirschvogel (US 5509993).
Regarding claim 8, Xu discloses all of the limitations for the aluminum laminated packaging film as set forth in claim 1 above, but does not disclose that the graphene layer has a melting point of from 200 ºC to 400 ºC.
However, Hirschvogel discloses a laminated packaging film (“metal and graphite laminate” Col 3 L 9) that comprises an aluminum layer (“one layer of a metal” Col 3 L 30), a graphene layer (“one layer of graphite” Col 3 L 31), and a sealing layer (“bonding agent” Col 4 L 41). Xu teaches that the graphene layer has a melting point of 200 ºC to 400 ºC (“Col 8 L 26-36) and that the laminate obtained was flexible and could not be detached from the aluminum layer, thereby demonstrating excellent adhesive properties.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene layer of Xu in view of Hirschvogel by designing it such that its melting point is from 200 ºC to 400 ºC in order to achieve a graphene layer that is flexible and exhibits excellent adhesive properties with the aluminum layer after exposing the layers to such temperatures.

Regarding claim 9, Xu discloses all of the limitations for the aluminum laminated packaging film as set forth in claim 6 above, but does not disclose that the graphene layer has a melting point of from 250 ºC to 350 ºC.

However, Hirschvogel discloses a laminated packaging film (“metal and graphite laminate” Col 3 L 9) that comprises an aluminum layer (“one layer of a metal” Col 3 L 30), a graphene layer (“one layer of graphite” Col 3 L 31), and a sealing layer (“bonding agent” Col 4 L 41). Xu teaches that the graphene layer has a melting point of 200 ºC to 400 ºC (“Col 8 L 26-36) and that the laminate obtained was flexible and could not be detached from the aluminum layer, thereby demonstrating excellent adhesive properties.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene layer of Xu in view of Hirschvogel by designing it such that its melting point is from 200 ºC to 400 ºC in order to achieve a graphene layer that is flexible and exhibits excellent adhesive properties with the aluminum layer after exposing the layers to such temperatures.

Regarding claim 17, Xu discloses the all of the limitations for the lithium ion battery as set forth in claim 10 above, but does not discloses that the graphene layer has a melting point of from 200 ºC to 400 ºC.
However, Hirschvogel discloses a laminated packaging film (“metal and graphite laminate” Col 3 L 9) that comprises an aluminum layer (“one layer of a metal” Col 3 L 30), a graphene layer (“one layer of graphite” Col 3 L 31), and a sealing layer (“bonding agent” Col 4 L 41). Xu teaches that the graphene layer has a melting point of 200 ºC to 400 ºC (“Col 8 L 26-36) and that the laminate obtained was flexible and could not be detached from the aluminum layer, thereby demonstrating excellent adhesive properties.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene layer of Xu in view of Hirschvogel by designing it such that its melting point is 

Regarding claim 18, Xu discloses the all of the limitations for the lithium ion battery as set forth in claim 15 above, but does not discloses that the graphene layer has a melting point of from 250 ºC to 350 ºC.
However, Hirschvogel discloses a laminated packaging film (“metal and graphite laminate” Col 3 L 9) that comprises an aluminum layer (“one layer of a metal” Col 3 L 30), a graphene layer (“one layer of graphite” Col 3 L 31), and a sealing layer (“bonding agent” Col 4 L 41). Xu teaches that the graphene layer has a melting point of 200 ºC to 400 ºC (“Col 8 L 26-36) and that the laminate obtained was flexible and could not be detached from the aluminum layer, thereby demonstrating excellent adhesive properties.
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the graphene layer of Xu in view of Hirschvogel by designing it such that its melting point is from 200 ºC to 400 ºC in order to achieve a graphene layer that is flexible and exhibits excellent adhesive properties with the aluminum layer after exposing the layers to such temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721